DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13: In line 1, the claim recites “the node of claim 10”. This limitation is unclear. Should this claim depend from claim 12?
Claim 13: In line 2, the claim recites “the joint”. This limitation lacks antecedent basis within the claim. What joint?
Claim 17: In line 1, the claim recites “the threaded fastener”. This limitation lacks antecedent basis within the claim. It appears claim 17 should depend from claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al. (US 2010/0247869).
Claim 1: Meyer et al. provides an apparatus for joining parts of a transport structure (Fig. 7; paragraph [0021]), comprising: an additively manufactured body (1/5, paragraph [0054-0056]) configured to be co-molded with a first part (18, Fig. 3,7) and including a first surface (5) for connecting to the first part (Fig. 3,7), and a second surface (3, Fig. 6) comprising a fitting (4) for mating with a complementary fitting disposed on a second part (21, Fig. 8; paragraph [0049-0056]).
Claim 2: Meyer et al. provides the first surface (5) is shaped to conform to a surface of the first part (Fig. 7).
Claim 3: Meyer et al. provides the first part (18) comprises a panel (Figs. 7-8, paragraph [0053]).
Claim 4: Meyer et al. provides the second part (21) comprises a node (20,rib web; Fig. 8).
Claim 5: Meyer et al. provides the first surface (5) is arranged substantially opposite the second surface (3, Fig. 6).
Claim 6: Meyer et al. provides the first surface (5) comprises a porous material (Paragraphs [0054-0056]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 3 ,5, 7-8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemingway et al. (US 2014/0086704) in view of Banfield et al. (US 5,540,970).
Claim 1: Hemingway et al. provides an apparatus for joining parts of a transport structure (Fig. 4), comprising: an additively manufactured body (151, Paragraph [0099]) attached to a first part (173) and including a first surface (upper surface 157) for connecting to the first part (Fig. 4), and a second surface (bottom of 155) comprising a fitting (155,Fig. 4) for mating with a complementary fitting (hole 169) disposed on a second part (171,Paragraphs [0098-0099]).
While Hemingway et al. depicts in Fig. 4 that the first part (173) is retained around a shaft 159 between flanges (155,157) the reference fails to explicitly disclose that the additively manufactured body is co-molded with the first part. However, Banfield et al. teaches co-molding a fastener (5, Fig.8) with a part (14; Fig. 8) to form the finished structure (12, Fig. 7) (Figs.1-7; abstract; Col. 7 lines 60- Col. 8 line 7).
Therefore, it would have been obvious to utilize the co-molding method as taught by Banfield et al. in order to attach the additively manufactured fastener body to the part provided by Hemingway et al. in order to provide a flush mounted body to a part. 
Further, it would have been obvious to utilize the co-molding method as taught by Banfield et al. in order to attach the additively manufactured fastener body to the part provided by Hemingway et al. because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Claim 2: Hemingway et al. provides the first surface (157) is shaped to conform to a surface of the first part (Fig. 4).
Claim 3: Hemingway et al. provides the first part (173) comprises a panel (Fig. 4, Paragraph [0098]).
Claim 5: Hemingway et al. provides the first surface (the upper surface of 157) is arranged substantially opposite the second surface (the lower surface of 155, Fig. 4).
Claim 7:  Hemingway et al. provides the fitting (155) comprises a ball receptacle or a socket for a ball receptacle (Fig. 4-5).
Claim 8: Hemingway et al. provides the fitting (155) comprises a mounting plate or a receptacle for a mounting plate (Fig. 4).
Claim 10: Hemingway et al. provides the fitting (155) comprises one or more flex legs (Fig. 4).
Claim 11: Hemingway et al. provides the fitting comprises one of a three-way location or a four-way location (the fastener that is inserted into the fitting could be rotated, enabling a three way location).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemingway et al. (US 2014/0086704) in view of Banfield et al. (US 5,540,970), and Hanley (US 2011/0176863).
Claim 6: Hemingway et al. as modified by Banfield et al. fails to disclose the first surface comprises a porous material.
However, Hanley teaches utilizing a porous design on a surface of a joining part on a substrate (Fig. 4, Paragraph [0057-0060]) in order to promote an even depth of adhesive when attaching the joining part to a substrate.
Therefore, it would have been obvious to modify the first surface provided by Hemingway et al. to be porous as taught by Hanley in order to attach the first surface to the panel in an even/flush manner. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemingway et al. (US 2014/0086704) in view of Banfield et al. (US 5,540,970), and Csik et al. (US 2009/0129885).
Claim 9:  While Hemingway et al. teaches additively manufacturing they fail to disclose the fitting comprises a co-printed floating nut.
However, Csik et al. teaches a fitting that includes a floating nut (Fig. 1).
Therefore, it would have been obvious to modify the fitting provided by Hemingway et al. to include floating nut/threaded fastener as taught by Csik et al. in order to further secure the two parts together.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemingway et al. (US 2014/0086704) in view of Banfield et al. (US 5,540,970), and Nakatani (US 4,718,712).
Claim 4: Hemingway et al. as modified by Banfield et al. provides a fitting (155) is secured to a hole of a sheet panel (171, paragraph [0098]) but fails to disclose the second part comprises a node.
However, Nakatani teaches a hood (2) and a front cowl plate (7) are connected by a seal member (18, Col. 3 lines 11-14, Fig. 1).
Therefore, it would have been obvious utilize the joining structure provided by Hemingway as a node as taught by Nakatani because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Claim 12-15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemingway et al. (US 2014/0086704) in view of Nakatani (US 4,718,712).
Claim 12: Hemingway et al. (US 2014/0086704) provides an additively manufactured joining device that is used to connect two panels together (Fig. 4, Paragraphs [0098-0099]). In fig. 4 a fastener (151) is used to connect to a fitting (155) within a panel (171). He fails to disclose an extended structure coupled the panel.
However, Nakatani teaches an extended structure (Fig. A, below) that is coupled to a joint member and the extended structure comprises a sealing device connected to another part.
Therefore, it would have been obvious to substitute the joining device provided by Hemingway et al. for the joining seal member as taught by Nakatani because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).  

    PNG
    media_image1.png
    375
    451
    media_image1.png
    Greyscale

Figure A: Annotated Copy of Fig. 1 of Nakatani

Claim 13: Nakatani provides the extended structure comprises at least one member coupled to the joint (Fig. A).
Claims 14-15: Hemingway et al. as modified by Nakatani provides the member comprises a protrusion/recessed section configured to support the fitting (Hemingway et al. Fig. 4, provides recess (169) that supports fitting 155).
Claim 18: Hemingway et al. provides the part comprises a panel (171 is a panel: Hemingway; 9 is a panel: Nakatani).
 	Claim 19: Hemingway et al. as modified by Nakatani provides the panel comprises a vehicle hood (In Fig. 1 of Nakatani 2 is a hood, the sealing member is for sealing space between the hood 2 and the front cowl plate 7).
Claim 20: Hemingway et al. provides the fitting (155) comprises one of a ball receptacle or a socket for a ball receptacle (Fig. 4).

Claim 21: Hemingway et al. provides the fitting (155) comprises one of a mounting plate or a receptacle for a mounting plate (Fig. 4).
Claims 16-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemingway et al. (US 2014/0086704) in view of Nakatani (US 4,718,712) and Csik et al. (US 2009/0129885).
Claims 16-17 and 22:  While Hemingway et al. teaches additively manufacturing they fail to disclose the fitting comprises a co-printed floating nut, a threaded fastener, or the threaded fastener includes a protrusion for receiving a rod coupled to the part.
However, Csik et al. teaches a fitting that includes a floating nut (Fig. 1), that is threaded and includes a protrusion for receiving a rod couples to another part (Fig. 1).
Therefore, it would have been obvious to modify the fitting provided by Hemingway et al. to include the floating nut/threaded fastener as taught by Csik et al. in order to further secure the two parts together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        5/5/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726